Citation Nr: 1242036	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been presented to reopen the claim for service connection for spondylosis of the low back.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in March 2011.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  


FINDINGS OF FACT

1.  In October 1970, the RO denied the Veteran's initial claim for service connection for low back disorder, and the Veteran did not appeal the decision.  

2.  Evidence received since the October 1970 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for low back disorder.  

3.  Current spondylosis, spondylolisthesis, and spinal stenosis of the low back may not be dissociated from active military service.


CONCLUSIONS OF LAW

1.  The unappealed October 1970 RO decision that denied service connection for low back disorder is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  Spondylosis, spondylolisthesis, and spinal stenosis of the low back were incurred in service.  38 U.S.C.A. § §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

In light of the decision herein allowing the benefit sought on appeal, the Board finds that a discussion VA's duties to notify and assist is not necessary.

Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).  

The RO denied the Veteran's initial claim service connection for a low back disorder in an October 1970 rating decision.  The evidence of record at the time of the decision included the Veteran's service records, which did not document any complaints of a back injury in service and x-ray evidence of spondylosis that was found to be a preexisting disease process.  Based on this evidence, the RO concluded that the Veteran did not have a low back disability as a result of his military service.  Notice of the determination and his appellate rights were issued in October 1970.  The Veteran did not file a notice of disagreement with the determination.  Hence, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2012).  

In August 2008, the Veteran requested that his claim be reopened.  The additional evidence associated with the file includes a September 2008 buddy statement that recalled the heavy lifting work performed with the Veteran during his period of active duty as well as complaints of back problems; a June 2009 opinion from D.C.L., M.D. (Dr. L.), indicating that the Veteran's current grade I spondylolisthesis and spinal stenosis were exacerbated and worsened by the heavy lifting he performed in service.  The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran has a low back disability that was manifest in service.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been received, and the claim is reopened.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2012).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records show that upon enlistment examination, no chronic back disability was found and he denied recurrent back pain.  In an April 1969 Report of Medical History, he complained of recurrent back pain.  No chronic back disability was found upon separation examination in April 1970.  Since no defects of the back were found upon service entrance examination the Veteran is presumed sound at service entrance.  Upon VA examination in August 1970, an x-ray report noted minimal degenerative spondylosis.  

In considering the evidence of record, the Board observes that the Veteran's service treatment records contain a notation of complaints of recurrent back pain, and the Veteran and a buddy have averred that the Veteran was involved in heavy lifting during his military service.  An x-ray report in August 1970 showed minimal degenerative spondylosis.  The Veteran has testified that he has continued to experience chronic back pain since his discharge from service.  His testimony related to continuity of symptomatology is competent and credible.  See Jandreau, supra.  Further, a private physician, Dr. L. noted that the heavy lifting the Veteran experienced in service contributed to his current low back disability that included spondylolisthesis and spinal stenosis.  A VA physician concluded in a December 2008 report that it was less likely that the Veteran's current degenerative disc disease was caused by his military service.  

The record shows that there was X-ray evidence of spondylosis (a form of arthritis) within one year of discharge, and a private examiner concluded that it was likely that the Veteran's current spondylolisthesis and spinal stenosis were related to his military service.  In view of the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for spondylosis, spondylolisthesis, and spinal stenosis of the low back is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).  


ORDER

New and material evidence has been received and the claim for service connection for low back disorder is reopened.  

Service connection for spondylosis, spondylolisthesis, and spinal stenosis of the low back is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


